Citation Nr: 1450354	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-34 881	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to special monthly compensation in the form of aid and attendance or housebound benefits prior to January 29, 2013.

3. Entitlement to service connection for residuals of a stroke, to include right side weakness.

4. Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).

5. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder with major depressive disorder (PTSD) prior to December 12, 2012, and in excess of 50 percent thereafter.

6. Entitlement to an effective date prior to December 12, 2012, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7. Entitlement to an effective date prior to December 12, 2012, for the award of Dependent Education Assistance (DEA) benefits.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to September 1970, including service in the Republic of Vietnam for which he was awarded the Navy Cross, and from January 1982 to July 1985.  The Veteran died in May 2013.  The appellant is his surviving spouse, who continues the appeal by way of substitution, pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2012 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In an October 2014 letter, the appellant's representative referred to a September 2014 notice of disagreement with a May 6, 2014 rating decision.  The record does not include such a rating decision or notice of disagreement.  The September 2014 letter from the representative's office, withdrew the two issues discussed below from appeal, but did not include any expression of disagreement with a VA decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a written communication of September 2014, the appellant withdrew the claims of entitlement to service connection for COPD and entitlement to special monthly compensation prior to January 29, 2013.

2. The Veteran's right side stroke residuals were not the result of service or any service-connected disability.

3. The Veteran's CAD was manifested by METs levels of greater than 5 prior to November 29, 2012, and greater than 3 thereafter; at no time was congestive heart failure or a left ventricular ejection fraction lower than 65 percent demonstrated.

4. The Veteran's PTSD was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, prior to December 28, 2011, and by serious impairment with deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood as of December 28, 2011.

5. The Veteran's service-connected disabilities of PTSD, rated as 70 percent disabling, and CAD, rated as 30 percent disabling, rendered the Veteran unemployable as of December 28, 2011, and a TDIU claim was pending as of that date.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claims of entitlement to service connection for COPD and entitlement to special monthly compensation prior to January 29, 2013, have been met.

2. The criteria for service connection for stroke residuals have not been not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

3. The criteria for a disability rating in excess of 30 percent for CAD prior to November 29, 2012, were not met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.310(b), 4.1, 4.10, 4.31, 4.104, Diagnostic Code 7005 (2014).

4. The criteria for a disability rating of 60 percent for CAD were met as of November 29, 2012.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.310(b), 4.1, 4.10, 4.31, 4.104, Diagnostic Code 7005 (2014).

5. The criteria for a disability rating in excess of 30 percent for PTSD prior to December 28, 2011 for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

6. The criteria for a disability rating of 70 percent for PTSD were met as of December 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

7. The criteria for entitlement to TDIU were met as of December 28, 2011.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400, 4.16 (2014).

8. The criteria for entitlement to DEA benefits were met as of December 28, 2011.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807, 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims Withdrawn

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of an appeal may be made by the appellant or the appellant's representative.  38 C.F.R. § 20.204.

In September 2014, the Board received a letter from the representative's office withdrawing the appeals for entitlement to service connection for COPD and entitlement to special monthly compensation in the form of aid and attendance or housebound benefits prior to January 29, 2013.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2013, the RO sent the appellant a letter, prior to continued adjudication of these claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran or appellant in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2010, May 2011, November 2012, and December 2012.  There is no argument or indication that the examinations or opinions are inadequate.

No examination or opinion was obtained with regard to the claim of service connection for residuals of a stroke.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

There is no indication that the stroke may be related to a disease or injury in active service or that it may have been cause or aggravated by a service connected disease or disability.  The appellant has suggested that there is a link between the stroke and service connected PTSD, but there is, as further discussed below, nothing to support this contention.  An appellant's assertion that one condition caused another is insufficient, by itself, to trigger VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As VA satisfied its duties to notify and assist the Veteran and the appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, the record must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran suffered a stroke in August 2005, some 20 years after separation from his second period of service, which resulted in weakness on his right side, particularly in his right arm, for which he received some physical therapy.  He was treated at various times for complaints of numbness and loss of strength in his right shoulder and fine motor issues in his right hand.  

A VA examination in September 2009 in conjunction with a claim for non-service connected pension noted diagnoses, which included cerebrovascular accident with right-sided weakness.  Subsequent VA examinations in December 2010 and November 2012, related to his service-connected CAD, noted that ischemic heart disease, which includes coronary artery disease, did not include hypertension or stroke.  See also 38 C.F.R. § 3.309(e), note 3 (2014).

There is no medical evidence of record which includes the underlying cause of the Veteran's August 2005 stroke and service connection has never been awarded for the stroke itself.  Notably, a claim of service connection for hypertension was denied in February 2011 and the appeal of that determination was withdrawn in April 2013.  

The appellant has argued that the stroke was related to the Veteran's PTSD, and has cited a comment in the December 2012 VA psychiatric examination as supporting this assertion.  The examiner was asked to comment on episodes which the Veteran had described as "black out" episodes and whether these were related to PTSD.  She noted that there were two types of episodes, the first of which resulted in the Veteran feeling faint, dizzy, and lightheaded for a few seconds followed by worry about having a stroke or heart attack, and which the examiner stated was "consistent with symptoms of panic" which were associated with PTSD.  The second type of episodes was one with intrusive thoughts of traumatic Vietnam experiences which caused him to pass out for a few seconds and to be oblivious to everything around him.  These episodes had been ongoing since Vietnam and were not distressing to him; the examiner described them as "consistent with dissociative episodes."  She further noted that the Veteran at one time had abnormal EEG readings which suggested a possible seizure disorder.  "Hence, this type of episode described by the Veteran may represent a combination of both dissociative episodes and a seizure disorder.  As these episodes develop secondary to PTSD symptoms, it is at least as likely as not that the veteran's PTSD symptoms are contributing to these episodes."

The appellant's argument, submitted in July 2014, addressed the question of a link between the Veteran's stroke and any service-connected disease.  The appellant quoted the above comment about PTSD symptoms contributing to the episodes, and concluded: "Therefore, service connection for residuals of a stroke should be granted as secondary to his service-connected PTSD." 

The examiner's opinion; however, refers only to a seizure disorder and dissociative episode.  It does not include any opinion as to the possible causes of the stroke or cerebral vascular accident.  Therefore, the opinion relating the panic attacks and dissociative states to service-connected PTSD is not relevant to the issue of service connection for stroke residuals.  See FED. R. EVID. 401(a) (Relevant evidence" is that which "has any tendency to make a fact more or less probable than it would be without the evidence.)

The appellant is not shown to possess any medical or mental health expertise; hence her opinion as to the possible causes of the Veteran's stroke is not competent evidence and is of little probative value.  As there is no other evidence of record which suggests that the Veteran's 2005 stroke, and the right sided residuals thereof, was caused by a disease or injury in his military service or caused or aggravated by any service-connected disability, the claim must be denied.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for the Veteran's PTSD by the RO.  Further, the Board herein assigns staged ratings for CAD.

Coronary Artery Disease

Diagnostic Code 7005 provides ratings for CAD or arteriosclerotic heart disease.  For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  CAD in which a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; in which a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; in which a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2

The Veteran was assigned an initial disability rating of 30 percent for CAD, effective as of the date of his claim.  After a review of the evidence and consideration of all factors, the Board finds that the Veteran's condition worsened during the appeals period, such that a staged rating increase to 60 percent was warranted as of November 29, 2012.  The assigned 30 percent disability rating prior to that date was consistent with the disability picture and will not be disturbed.

At the VA examination in December 2010 a diagnostic exercise test was not performed during the examination, but the VA examiner estimated the Veteran's METs level based on his reported symptoms of dyspnea and fatigue, as greater than 7 but not greater than 10 METs, or consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  Cardiac testing showed a left ventricular ejection fraction of 65 to 70 percent.  The Veteran reported that his occupational activities as a taxi driver were limited by fatigue and dyspnea.  

The May 2011 VA examination relative to his TDIU claim revealed an interviewed METs level of greater than 5 to 7 METs, consistent with dyspnea, fatigue, and dizziness with activities such as golfing, using a push lawn mower, and heavy yard work.  The examiner noted that the disability resulted in moderate to significant effects on the Veteran's work, including problems lifting and carrying, as well as weakness and fatigue. 

On November 29, 2012 the VA examination indicated that the Veteran's interviewed METs level was greater than 3 METs to no more than 5 METs, consistent with activities such as light yard work, mowing with a power mower, and brisk walking.  The Veteran described his symptoms as dyspnea and fatigue.  Cardiac testing done in December 2012 showed a left ventricular ejection fraction of 65 to 70 percent.  The Veteran reported that he had to quit work "due to inability to have the strength to work as a taxi cab driver."  

Based on this evidence, the Veteran's CAD disability picture changed as of the November 29, 2012 VA examination to one consistent with a 60 percent disability rating.  The Veteran's left ventricular ejection fraction remained unchanged and he did not have symptoms of congestive heart failure, so a still higher disability rating was not warranted.

PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.  

Total occupational and social impairment, is assigned a 100 percent rating.
38 C.F.R. § 4.130. 

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires for the grant of a 70 percent rating that there be an ultimate factual conclusion as to whether there are deficiencies in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores were a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

The Veteran was service connected for PTSD (formerly diagnosed as anxiety disorder, NOS, with PTSD features), and assigned a 30 percent disability rating from March 2, 2010 to December 12, 2012 and 50 percent thereafter.  The appellant argues that the evidence supports a disability rating in excess of 50 prior to the December 12, 2012 VA examination.  

A rating higher than 30 percent prior to December 28, 2011, is not warranted because the evidence does not show that the Veteran's symptoms were productive of reduced reliability and productivity.  VA examinations showed that he suffered from nightmares, anxiety and depression, but had good memory and concentration, denied obsessive thinking, irritability, panic attacks, and mania.  (See December 2010 VA examination report.)  He had about 20 friends and had a good relationship with his family, and was given a GAF score of 60.  (December 2010.)  At the December 2010 examination the Veteran reported that he had been working 60 hours per week as a taxi driver and had missed no time from work in the last year.  

Treatment records show that he complained of some symptoms of depression and anxiety, including trouble sleeping and hypervigilance, and persistent thoughts of Vietnam; his treatment provider assigned him a GAF score of at least 60, consistent with mild symptoms and mild effects on social and occupational functioning.  (See VA treatment records from April 2011 through June 2011.)  In short, the disability picture prior to December 28, 2011, was consistent with the assigned 30 percent disability rating.

The Veteran's regular mental health care provider consistently assigned a GAF score of 51 beginning December 28, 2011; suggestive of difficulty in the low end of the moderate range in functioning.  The December 12, 2012 VA examination assigned a GAF score of 50, indicative of serious impairment; the noted symptoms included occupational and social impairment with reduced reliability and productivity, depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, anhedonia, irritability, and difficulty with authority figures.  The mental health treatment notes for the time period beginning in December 2011 show similar symptoms, as well as suicidal ideation and daily anxiety attacks.  

Deficiencies in the area of work are shown by the fact that he had stopped working, partially due to mental health issues; the suicidal ideation indicates deficiencies in the area of mood; and his relationship with his wife and family became strained.  Although he did not attempt schooling during the period beginning in December 2011; it is difficult to imagine that the deficiencies in the area of work would not have a similar impact on schooling.  Moreover, the December 2012 VA examination noted that he had occasional dissociative episodes, suggesting deficiencies in the area of thinking.  VA examiners did not check the boxes on examination forms indicating that the Veteran met the criteria for a 70 percent rating, but the evidence is at least in equipoise, and a 70 percent rating is granted effective December 28, 2011.  

The Veteran was not shown to have most of the symptoms that serve as examples of those warranting a 100 percent rating.  Examiners indicated that he did not have these symptoms.  Although he had occasional suicidal ideation and dissociative episodes, these were not persistent as shown by the examination findings and by the treatment records.  Most importantly, he did not have total occupational and social impairment.  He was able to maintain relationships with his wife and family.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels.  The ratings for coronary artery disease were based on METs, which examiners in turn provided on the basis of assessments of the Veteran's overall ability to function.  The PTSD ratings contemplate all occupational and social impairment.  No other impairment has been reported.  As the disability pictures were contemplated by the Rating Schedule, the assigned schedular ratings were, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Earlier Effective Date for TDIU and DEA

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400 (b)(2).  The grant of Chapter 35 DEA benefits is dependent on the presence of a total disability, permanent in nature, resulting from service-connected disability.  38 U.S.C. § 3501(a)(1).

In the case of an increased rating (including TDIU); if the increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2) (2014); VAOPGCPREC 12-98 (1998).

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Based on the decisions discussed above, the Veteran met the percentage requirements for TDIU as of December 28, 2011.  He had a pending claim for TDIU in association with his appeals of the initial rating for PTSD and CAD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record establishes that as of December 28, 2011, he was no longer gainfully employed.  The record does not show unemployability prior to that date.  As noted, the December 2010 examination shows he had been working 60 hours per week as a taxi driver since 1996.  Records dated between December 2010 and December 28, 2011, do not report that he was unemployed or incapable of employment.  As such, entitlement did not arise prior to December 28, 2011.
  
In this case, and in consideration of the ratings awarded herein, the date on which the Veteran was entitled to TDIU was December 28, 2011.  As such, that date is also the date at which he became entitled to DEA benefits.  38 U.S.C. § 3501(a)(1).


ORDER

The appeals for entitlement to service connection for COPD and entitlement to special monthly compensation prior to January 29, 2013 are dismissed.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to a disability rating in excess of 30 percent for CAD prior to November 29, 2012, is denied.

Entitlement to a disability rating of 60 percent for CAD as of November 29, 2012, is granted.

Entitlement to a disability rating in excess of 30 percent for PTSD prior to December 28, 2011 is denied.

Entitlement to a disability rating of 70 percent, and no higher, for PTSD as of December 28, 2011, is granted.

Entitlement to an effective date of December 28, 2011, for TDIU is granted.

Entitlement to DEA benefits is granted as of December 28, 2011.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


